Requestor:   Robert C. Mulvey, Esq., County Attorney County of Tompkins County Office Building 125 East Court Street Ithaca, N Y 14850
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have inquired whether a county may enact a local law prohibiting hunting on Sunday despite recently enacted State legislation.
Chapter 144 of the Laws of 1993 amended section 11-0907
of the Environmental Conservation Law to permit the taking of big game on Sundays in open season during a three-year period in specific counties in the southern tier and central and western New York. According to the sponsor's memorandum, big game hunting had been allowed in all other areas of the State on Sunday. Senate 1526. The justification for the bill was to provide opportunities for big game hunters and to provide an additional tool for deer management. Ibid.
Under section 11-0111 of the Environmental Conservation Law,
  "Boards of supervisors of counties and county legislative bodies shall not, except as expressly provided in the Fish and Wildlife Law, exercise powers (other than powers to appropriate money), vested in them by any other law, to provide for the protection, preservation or propagation of fish, game, wildlife, or shellfish within the county, or to prescribe or enforce collection of penalties for the violation thereof."
Thus, the Legislature has preempted counties from enacting local laws regarding the protection, propagation or preservation of fish or wildlife except as expressly provided in the Fish and Wildlife Law. We note, however, that citizens have the opportunity to petition the Department of Environmental Conservation for greater protection of fish and wildlife than is afforded by the Fish and Wildlife Law. Id., § 11-0311.
We conclude that a county is unauthorized to enact a local law amending the State Fish and Wildlife Law in relation to Sunday hunting of big game.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.